Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142009 & (29)(30)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 142009
                                                                     COA: 298565
                                                                     Berrien CC: 2007-401333-FH
  RONALD ALFHONSO DANNER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 21, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for an evidentiary hearing and the motion for appointment of counsel are
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 25, 2011                      _________________________________________
         h0418                                                                  Clerk